         Case 2:20-cv-00966-NR Document 342 Filed 08/07/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR
 PRESIDENT, INC., et al.,                       No. 2:20-CV-00966-NR
        Plaintiffs

         v.                                     Judge J. Nicholas Ranjan

 KATHY BOOCKVAR, et al.,
         Defendants                             Electronically Filed Document



         NORTHAMPTON COUNTY BOARD OF ELECTIONS
             JOINDER TO REPLY IN SUPPORT OF
          MOTION TO DISMISS AMENDED COMPLAINT

       Defendant Northampton County Board of Elections (“Northampton County), by

and through its attorney, Brian J. Taylor, Esquire, Assistant Solicitor, hereby joins in

Secretary Bookvar’s Reply in Support of Motion to Dismiss Amended Complaint

(ECF#336) and Certain Defendant Counties Reply Brief in Support of Motion to Dismiss

Amended Complaint (ECF#341).

       WHEREFORE, it is respectfully requested that the Amended Complaint against

Northampton County Board of Elections and all other Defendants be dismissed.

                                          COUNTY OF NORTHAMPTON

                                          BY:    /s/ BRIAN J. TAYLOR
                                                 Brian J. Taylor, Assistant Solicitor
                                                 Attorney ID: 66601
                                                 County of Northampton
                                                 669 Washington Street
                                                 Easton, PA 18042
                                                 Phone: (610) 829-6350
                                                 Facsimile: (610) 559-3001
Date: August 7, 2020                             btaylor@northamptoncounty.org
        Case 2:20-cv-00966-NR Document 342 Filed 08/07/20 Page 2 of 2




                               Certificate of Service

      I hereby certify that on this date, a copy of this document was served upon

all counsel of record via the Court’s CM/ECF system, which will provide

electronic notice to all parties of record.



                                        COUNTY OF NORTHAMPTON

                                        By: /s/ BRIAN J. TAYLOR
                                              Brian J. Taylor, Esq.
                                              Attorney ID: 66601

Date: August 7, 2020
